UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-QSB (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-08924 TWL Corporation (Exact name of small business issuer as specified in its charter) Nevada 73-0981865 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4101 International Parkway, Carrollton, Texas 75007 (Address of principal executive offices) (972) 309-4000 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of April 30, 2008, 15,043,902 shares of the issuer’s common stock were outstanding. 1 TWL Corporation and Subsidiaries Throughout this report, we refer to TWL Corporation, together with its subsidiaries, as “we”, “us”, “our company”, “TWL” or “the Company.” THIS FORM 10-QSB FOR THE NINE MONTHS ENDED MARCH 31, 2008, CONTAINS FORWARD-LOOKING STATEMENTS, INCLUDING STATEMENTS ABOUT THE CONTINUED STRENGTH OF OUR BUSINESS AND OPPORTUNITIES FOR FUTURE GROWTH. IN SOME CASES, YOU CAN IDENTIFY
